Case 1:18-cv-00681-RJL Document 160-4 Filed 03/03/20 Page 1 of 4




       Exhibit 3
           Case 1:18-cv-00681-RJL Document 160-4 Filed 03/03/20 Page 2 of 4


From:             Eden Quainton
To:               Meryl Governski
Cc:               Michael Gottlieb; Joshua Riley
Subject:          Re: FW: Retainer Agreement (Rich v. Butowsky et al. 18-cv-0681 Matt Couch) Matter
Date:             Wednesday, November 20, 2019 2:11:49 PM


Meryl,

Apologies. There must have been a miscommunication. I thought you were going to pay
directly because Mr. Couch does not have the resources for ESI discovery. As to the $4-
12,000, unless I missed it, I have not seen whatever was sent to you (although I asked to be
copied). I communicated your desire to start with the remote collection and was told they
would need a retainer of $4000 (which did not seem unreasonable to me) to start. I don't know
if that corresponds to an estimate for just the remote piece or whether there is a cushion. I
would think the latter, but will check. I also don't know if they will start work with a lower
retainer.

Let me talk to them and get back to you.

Eden



On Wed, Nov 20, 2019, 1:48 PM Meryl Governski <mgovernski@bsfllp.com> wrote:

  Mr. Quainton,



  We have not agreed to enter into a contractual arrangement with Online Security, nor to pay
  $4,000 to $12,000 for collection of your client’s materials. I requested a revised estimate
  based on the cost of collecting, in the first instance, Mr. Couch’s web-based applications
  (e.g. email, social media, flock, signal, etc), which could be done remotely. The original
  estimate indicated that could be completed for around $2,000. Please provide an updated
  estimate for that piece and we will consider whether it is reasonable.



  Additionally, we will need to consider whether it is appropriate for us to be the contracting
  party with the vendor, which we have never discussed with you and will need to discuss
  internally.



  Thanks,

  Meryl



  Meryl Conant Governski
  Associate
     Case 1:18-cv-00681-RJL Document 160-4 Filed 03/03/20 Page 3 of 4




BOIES SCHILLER FLEXNER LLP
1401 New York Avenue, N.W.

Washington, DC 20005

(t) 202 895 7565

(m) 301 502 5638

(f) 202 237 6131

mgovernski@bsfllp.com

www.bsfllp.com




From: Charlie Balot [mailto:balot@onlinesecurity.com]
Sent: Wednesday, November 20, 2019 1:40 PM
To: Meryl Governski
Cc: 'Eden Quainton'; 'Richard Gralnik'
Subject: Retainer Agreement (Rich v. Butowsky et al. 18-cv-0681 Matt Couch) Matter




Dear Ms. Governski,



As per the request of Mr. Eden Quainton please find attached our retainer agreement for our
electronic discovery services on the “Rich v. Butowsky 18-cv-0681” matter. After your
review of the agreement please forward back an executed copy to my attention for my
counter signature. We request that our retainer deposit of $4,000 be forwarded to us via
overnight FedEx, or if you prefer please provide us with your firms credit card.



If you have an questions or concerns please don’t hesitate to contact me.



Regards,



Charlie Balot
        Case 1:18-cv-00681-RJL Document 160-4 Filed 03/03/20 Page 4 of 4


CEO

OnlineSecurity




3000 S. Robertson Blvd., Suite 288

Los Angeles, California 90034

Phone: 310.815.8855 Ext. 212

Fax:       310.815.8808

Cell:      310.245.2903




balot@onlinesecurity.com

www.onlinesecurity.com




                                     OnlineSecurity                                  TM




                                     Comprehensive Litigation Support




                                             Los Angeles          New York

This email may contain material that is confidential and/or privileged information for the sole
 use of the intended recipient. Any review, reliance or distribution by others or forwarding
 without express permission is strictly prohibited. If you have received this transmission in
  error, please promptly notify the sender by reply email and then delete all copies of the
                                  transmission. Thank you.




The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and
may contain information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from
disclosure under applicable law. If the reader of this electronic message is not the named recipient, or the employee or agent
responsible to deliver it to the named recipient, you are hereby notified that any dissemination, distribution, copying or other use of this
communication is strictly prohibited and no privilege is waived. If you have received this communication in error, please immediately
notify the sender by replying to this electronic message and then deleting this electronic message from your computer. [v.1
08201831BSF]
